Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (Am.) filed on April 7, 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer (TD) filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16654599 has been reviewed and is accepted.  The TD has been recorded.
Drawings
1.	The drawings were received on April 7, 2022.  These drawings are not accepted because of the reasons, inter alia, set forth below.
	a.  	Amended FIG. 4 omits the descriptive legends such as “Hole in Act. Motor Bracket (alu),” “Hole Hub Axle” and “Grove around Thru-Axle for NFC coil” shown in original FIG. 4.  See MPEP § 608.04 and United States Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 53 USPQ 6 (1942) (new matter may exist by virtue of the omission of a feature or of a step in a method) cited in MPEP § 1411.02.  Applicant is respectfully suggested to replace the descriptive legends by, e.g., reference characters.  See 37 CFR 1.84(p), and MPEP §§
608.01(o) and (g); and/or  
	b.  	Amended drawings are inconsistent with the specification.  See 37 CFR 1.121(e). For example, the amended Brief Description of the Drawings describes “Fig. 5”; however, amended drawings show “Fig. 5A.”   See also 37 CFR 1.84(p)(5).
2.	The drawings were received on February 24, 2022.  These drawings are not accepted upon reconsideration because of the reasons applied to the drawings filed on April 7, 2022 above.
3.	The drawings were received on July 19, 2021 and August 3, 2021.  These drawings are not accepted for the reasons set forth in the OA on November 8, 2021.
4.	The original drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the rear derailleur in claims 1 and 9 (see Pub. No. US 20200189690 (Pub.’690) of this application at, e.g., ¶¶ 33 and 37); the wheel hub and the (driven) wheel in claims 6 and 9 (Pub.’690 ¶¶ 26 and 39); and the sensor in claim 30 (Pub.’690 ¶¶ 21, 56 and 69) must be shown or the features canceled from the claims.  No new matter should be entered.
Specification Objections
1.	The disclosure is objected to because each part of the claimed invention such as the wheel hub and the driven wheel in claims 6 and 9; and the sensor in claim 30 should have been designated by a reference character (MPEP §§ 608.01(o) and (g)).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6, 9, 11, 12, 14 and 17 are objected to because of the informalities such as
typographical or grammatical error.  For example, the term “ration” in claims 6 and 9 should have been changed to - ratio -.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “control element” in claims 1 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Inadequate Description

Claims 1-2, 4, 6-9, 11-12, 14, 17 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	a.	Amended claim 1 recites:
a control element (29, FIG. 5, Pub.’690 ),
a first transmitter (20) placed at the frame, at or in a rear derailleur, or at a thru-axle, 
a second transmitter (26) connected to the control element (29)…
a second receiver (24) in wireless communication with the second transmitter (26) for receiving a signal from the control element (29) via the second transmitter (26), and wherein the first transmitter (20) is wiredly connected to the second receiver (24).  (Reference characters and emphases added)

	Amended claim 8 recites: 

the control element (29) is arranged to switch the electric component (16) from one mode to the other by reversing a supply current direction to the electric component (16).  (Reference characters and emphases added)

Amended claim 9 recites:

a first transmitter (20) is placed at the frame, at or in a rear derailleur, or at a thru-axle, ….
a second receiver (24) wiredly connected to the first transmitter (20), and a second transmitter (26) connected to a control element (29), wherein the second transmitter (26) is in wireless communication with the second receiver (24) for transmitting a signal from the control element (29) via the second transmitter (26) to the second receiver (24).  (Reference characters and emphases added)

However, the specification inadequately describes and the drawings do not show as to how
the control element 29 (FIGS. 5-6) performs the above claimed functions.  In fact, the original specification generally disclosed the following as seen in Pub.’690 at, e.g., ¶¶ 34 and 39:
[0034]	The control element can be an electronic switch actuatable with a rotary button or push button. Optionally, the electronic switch is arranged to be actuated via a cable extending from a mechanical switch (shifter), e.g. mounted on the handlebars. Hence, standard mechanical switches (shifters) can be used for actuating the electric component on/in the wheel axle.  (Emphases added)

[0039]	According to an aspect is provided a bicycle including a frame with a fork, such as a front form and/or a rear fork, the fork having dropouts between which a wheel axle of a driven wheel is mounted. The wheel axle includes a switchable transmission between a driver and a wheel hub of the wheel. The transmission includes a switching mechanism with an electric component, such as an actuator, arranged to be actuated by a control element that is wiredly or wirelessly connected to the electric component. The electric component can be switched to be in one of two modes and the control element is arranged for reversing a supply current direction to the electric component for switching. (Emphases added)

As noted, the phrases “can be” and “optionally” indicate the electronic switch is not exhaustive or limiting.  On the other hand, the specification inadequately describes and the drawings do not show the structure(s) that constitute(s), inter alia, the electronic switch (i.e., control element) actuated with the rotary or push button, and/or how this electronic switch is wiredly or wirelessly connected to the electric component 16 (FIG. 1) such that the electronic switch is electronically and/or mechanically arranged for reversing the supply current direction to the electric component 16 as claimed in claims 1 and 8-9.   
In addition, the amended specification at p. 9, l. 30 to p. 10, l. 8 filed on July 9, 2021 or August 3, 2021 discloses:
Referring to Figure 5, a controller 29 can include a processor 25 for processing manual input from the module 27. The controller can include indicator means 23 for indicating a status to the user. Hence a user (rider) can trigger transmission of the control signal by actuating the shifter. Alternatively, or additionally, the control signal transmitted by the second transmitter 26 can be automatically generated by a processor, e.g. the processor 25 of the controller 29.
 
 More importantly, the amended specification at p. 12, l. 12 to p. 13, l. 3 filed on April 7, 2022 describes:
FIG. 5 shows a schematic example of a system. The manual input module 27, e.g. shifter, provides an input to the controller 29. The controller 29 generates a control signal to be provided to the first transmitter 20. In FIG. 5 the first transmitter 20 is wiredly connected to the controller 29. Alternatively it is also possible that the first transmitter 20 is wirelessly connected to the controller 29. Then, the controller 29 includes, or is connected to, the second transmitter 26 and that the second receiver 24 is connected to the first transmitter 20, see e.g. FIG. 2. The second transmitter 26 and second receiver 24 can operate on a long range wireless transmission protocol, or a second wireless connection such as ANT+, Bluetooth or the like. The transmission system of the second transmitter 26 and second receiver 24 requires no pairing when exchanging a wheel, as the second transmitter 26 and second receiver 24 remain with the frame 2. The second receiver can e.g. be mounted to the thru-axle 6. It will be appreciated that the first transmitter/receiver 20 can include, or be associated with a control unit. This control unit can be arranged for processing control signals from the controller 29. The control unit can be arranged for converting input signals received from the controller 29 into signals to be transmitted to the first transmitter/receiver 18. The control unit can e.g. be arranged for indicating a current direction and/or current level to be transmitted by the first transmitter/receiver 20 to the first transmitter/receiver 18. As shown in FIG. 5, the processor 16A is included in or at the wheel axle. The processor 16A is here arranged for controlling the motor 16B. The processor 16A unit can be arranged for controlling the electric current direction and/or an electric current amount and/or an electric current duration to the motor. The processor 16A can also be arranged for controlling a current, e.g. limiting a current to the motor.  (Emphases added)

Although the specification also describes another processor 16A shown by another black box in FIGS. 2 and 5-6; however, the processor 16A is used for controlling the motor 16B, not for sending the signal to the transmitter/receiver 20 as described in Pub.’690 ¶¶ 56, 66 and 71 and shown in FIGS. 5-6. 
Returning to FIGS. 5-6, these figures do not show the control unit  included or associated with the first transmitter/receiver 20, and/or how this control unit processes the signal from the controller 29 as described above.  To the contrary, FIGS. 5-6 essentially show the controller 29 as a black box designed to perform the recited function(s).  As noted, MPEP § 2181(II)(B) states:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.   Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  (Emphases added)

In the instant case, the specification fails to express or describe the control unit, the controller 29, and/or the processor 25 in any understandable terms including such as a specific control circuit effective to achieve the claimed functions, a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure” to perform the claimed functions.  As noted, Applicant’s FIGS. 5-6 and their description fail to describe, even at a high level, how such control unit, controller 29 and processor 25 could be programmed to produce the specific results described in the claims.  Indeed, Applicant merely shows, e.g., the black box 29 in FIG. 5 schematically including three other black boxes “Status LED” or indicator 23, CPU or processor 25 and battery A designed to perform the recited functions.  The mere showing of the instant black boxes is not  sufficient because there must be some explanation of how the computer or the computer component of the control unit, the controller 29 and the processor 25 performs the claimed function as set forth in MPEP § 2181(II)(B) supra.  Please see the “control module” in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015) and the showing of black boxes or block diagram in In re Gunn, 190 USPQ 402 (CCPA 1976) and In re Donohue, 193 USPQ 136 (CCPA 1977) cited in MPEP §§ 2164.06(a) and (c).  See also the terms such as “control device” in Ergo Licensing LLC v. Carefusion 303 Inc., 102 USPQ2d 122, 673 F.3d 1361 (Fed. Cir. 2012); “mechanical control assembly” in In re MTD Products Inc., Case No. 2017-2292, Fed. Cir. 8/12/2019; and “control unit” in non-precedential Dionex Softron GmbH v. Agilent Technologies, Inc., Case No. 19-1888 (Fed. Cir. 5/6/2020).
b.	Claims 1 and 9 claims: “a first transmitter (20) placed at the frame, at or in a rear derailleur, or at a thru-axle”  (emphases added).   
However, the original application did not describe and the original drawings did not show the derailleur and/or how the first transmitter is placed at or in the derailleur as claimed.  On the other hand, Applicant’s new FIG. 2C schematically shows the derailleur 15 and the receiver 20 by the black boxes, the showing of these black boxes is inadequate.   Please see, e.g., In re Donohue and In re Gunn supra.  
Enablement Requirement
	Claims 1-2, 4, 6-9, 11-12, 14, 17 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C.
112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a.	Claims 1, 8 and 9 claim a control element as quoted above.  However, the specification describes and the drawings merely show a black box 29 in FIG. 5 to represent a processor 25 and other system components controlled by the processor 25 as seen in quoted paragraphs of the specification above.  To the extent that the specification also describes the processor 16A shown by another black box in FIGS. 2 and 5, however, the processor 16A is used for controlling the motor 16B, not for sending the signal to the transmitter/receiver 20 as seen in Pub.’690 ¶¶ 56, 66 and 71 and FIGS. 5-6. 
As noted, MPEP § 2164.06(a) states:
A disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were "off the shelf" or must be specifically constructed or modified for applicant’s system. Also, there were no details in the specification of how the parts should be interconnected, timed and controlled to obtain the specific operations desired by the applicant. In In re Donohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labeled "LOGIC" in the drawings.

In the instant case, Applicant referred to a processor or controller depicted in the drawings by block diagrams with functional labels, without any detailed description as to how these parts should be programmed, interconnected, timed and/or controlled to perform the claimed operations. Since the specification fails to disclose how such processor would be properly or specifically programmed to (i) either perform any required calculations; or (ii) coordinate the other system components in the proper timed sequence to perform the functions as disclosed and claimed; thus, more than routine experimentation would be required of one skilled in the art to generate such a program.   Therefore, the disclosure lacks enablement as explained in MPEP § 2164.06(c).
Applicant’s general description and showing of the control unit, controller, processors, central processing units (CPU) in FIGS. 3, 5 and 6 would not “reasonably lead” the PHOSITA to any particular or definite program, software, algorithm, or circuit, etc. that achieves the claimed functions.   See a laundry list of sensors in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014).  See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species) cited in MPEP § 2163.  Therefore, the PHOSITA would have to perform undue experimentation in order to construct such mechanical and/or electrical essential elements that connect the control unit, controller 29, etc. with other claimed elements in order to perform the claimed functions.   
b.	 Claims 1 and 9 claims: “a first transmitter (20) placed at the frame, at or in a rear derailleur, or at a thru-axle”  (emphases added).   
However, the original application did not describe and the original drawings did not show the derailleur and/or how the first transmitter is placed at or in the derailleur as claimed.  On the other hand, Applicant’s new FIG. 2C schematically shows the derailleur 15 and the receiver 20 by the black boxes, the merely showing of these black boxes lacks enablement as seen in, e.g., In re Donohue and In re Gunn supra.
35 USC § 112(b)
	Claims 1-2, 4, 6-9, 11-12, 14, 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 1-2, 4, 6-9, 11-12, 14, 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical/electronic elements that connect the control element 29, the first and second transmitters 20 and 26, the first and second receivers 18 and 24, and the electric component 16 in order to perform the claimed functions in claims 1 and 8-9.  See, e.g., Finisar Corp. v. The Direct TV Group, Inc., 523 F.3d 1323 (Fed. Cir. 2008) (The claim is indefinite because the disclosure only provides the disclosure of “software” without providing some detail about the means to accomplish the claimed function) and In re Katz Interactive Call Processing Patent Litig. v. American Airlines, Inc., 97 USPQ2d 1737 (Fed. Cir. 2011) cited in MPEP §§ 2163, 2173.05(p) and 2181.  
b.	The term “control element” in claims 1, 8 and 9 is indefinite because the claims  only provide a restatement of the functions and the intended outcome of the functions and do not recite sufficiently the structures so that the control element performs the functions as claimed.  See the terms such as “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007); “game control means arranged to control images display means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328 (Fed. Cir. 2008) cited on pp. 22-23 of TRAINING EXAMPLES Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011); “distributed learning control module” in Williamson v. Citrix Online, LLC; “control device” in Ergo Licensing LLC v. Carefusion 303 Inc.; and/or “control unit” in nonprecedential Dionex Softron GmbH, supra. 
Indication of Allowable Subject Matter
1.	Claims 1-2, 4, 6-9, 11-12, 14, 17 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this OA.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's  disclosure: 
	a. Miglioranza (US 20180178881) teaches a wireless electronic derailleur comprising a wireless transmitter 252 (FIG. 9), a controller 240 of an electric motor 210, a wireless communication device 242, and a derailleur 1014, 1016 (¶ 3 et seq.).  Ibid. claims 1-15; 
	b.	Shahana (20210188394) teaches a control device 70 (¶ 101), a controller 72 (¶ 111 et seq.) and the flow charts in FIGS. 4-28; and
	c.	 Shahana (US 20200062345) teaches a controller 56 and a wired or wiredless connection (¶ 62 et seq.).  Ibid. claims 1-20.	
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not
persuasive.
Telephone Interview
Applicant’s interview record (Am. pp. 11-12) is OK.  
Allowable Subject Matter
	Applicant submitted that all of the pending claims are allowable (Am. p. 12).  However, the application is not in condition for allowance as set forth above.  
	Drawings
 	At the outset, the objections to new FIG. 11 as introduction of new matter and the metal material introduced by the hatching of the cross section of the battery carrier in the prior amended FIGS. 7, 9 and 10 are withdrawn in view of Applicant’s instant amendments.  (Am. p. 12)
	Applicant further contended that the only function of the claimed rear derailleur in claim 1 is to indicate a position of the first transmitter (Am. p. 13).
The Examiner respectfully submits that all words in a claim must be considered in judging the patentability of that claim against the prior art.  In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) cited in MPEP § 2143.03.  Hence, the position of the first transmitter recited in claim 1 must be considered in judging the patentability of claim 1.
Applicant asserted that the rear derailleur per se is conventional and known to the PHOSITA as defined by its definition in Merriam-Webster.com Dictionary (Am. p. 13).  
Particularly, Applicant asserted:
Applicant submits that a person having ordinary skill in the art understands the use, connection, and placement of a rear derailleur in a bicycle. Thus, no new matter has been added and the schematic representation of FIG. 2C would be understood with regards to how such features are connected. Furthermore, page 6, lines 15-17 (e.g., “Alternatively, if a rear derailleur is available, the first transmitter can be mounted to the rear derailleur.”) and page 7, lines 1-8 (e.g., “In case the rear derailleur is also actuated wirelessly, a third receiver of the rear derailleur can be placed in one housing together with the first transmitter of the short range wireless system. A battery used for the rear derailleur can then supply power to the third receiver of the rear derailleur, the actuator of the rear derailleur and the first transmitter of the short range wireless system.”) of the disclosure describes how the short range wireless connection (or first wireless connection) is used with a rear derailleur. Thus, the allegation that such details are not provided in the as-filed specification is incorrect.  (Emphases added)

Even if the derailleur per se is conventional and the PHOSITA would understand the use, connection, and placement of a rear derailleur in a bicycle; however, the claimed positioning of the first receiver “at or in a rear derailleur” must be novel or unobvious in order to be patentable.  It is well settled that it is not sufficient for the purposes of the written description requirement of 35 USC 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  As noted, each application in the chain must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In fact, the Court in non-precedential Creative Kingdoms, LLC. stated a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement.  See also Blackboard, Inc. and Atmel Corp., 198 F.3d at 1380 cited in Supplementary Examination Guidelines and/or MPEP § 2181; 
In the instant case, as evidenced by Applicant’s specification, the derailleur is merely exemplary or optional, thus, it is not limiting.   Moreover, although the specification discloses that the first transmitter can be mounted to the rear derailleur; however, the specification does not disclose and the original drawings do not show as to how the first transmitter is mounted to the rear derailleur.  On the other hand, although the specification describes: “In case the rear derailleur is also actuated wirelessly, a third receiver of the rear derailleur can be placed in one housing together with the first transmitter of the short range wireless system….,” however, the specification does not disclose and the original drawings do not show the third receiver and the battery, the mechanical/electrical connection, the operation and/or the function of the third receiver, and/or how the third receiver and/or the battery is placed in the housing together with the first transmitter.
Applicant’s reliance on new FIG. 2C filed after the filing date is likewise unpersuasive because, as seen in MPEP § 2163.02, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  
More importantly, 35 U.S.C. 113 states: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim.  (Emphasis added)

Applicant also relied on the test of enablement set forth in MPEP § 2164, Supreme Court decision of Minerals Separation Ltd. and other cases cited on p. 14 of the Am. and reiterated that “[a] patent need not teach, and preferably omits, what is well known in the art.”   
As noted above, the Examiner agrees that the derailleur per se is well known.  However, Applicant’s claims do not claim the derailleur per se.  In fact, the claims call for the first transmitter placed at or in the rear derailleur.  Therefore, Applicant’s arguments fail from the outset since they are not based on the limitations appearing in the claims.  In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP § 2131.05.  
In the instant case, since the specification inadequately describes and the original drawings do not show, inter alia, how the first receiver is positioned “at or in a rear derailleur,” therefore, there is an issue with regards to the written description and/or lack of enablement as seen above.   
In response to Applicant’s remarks regarding Tetsuka and Yamaguchi (Am. pp. 14-15), the Examiner agrees with Applicant’s arguments.  Thus, the art rejections based on Tetsuka and Yamaguchi are not made.
Regarding Applicant’s remarks regarding the Advisory Action, Applicant contended that the control element recited in the claims throughout prosecution (Am. p. 15).  
The Examiner respectfully submits that, upon consideration of: (a) Applicant’s claimed invention presented in amended claims 1, 8 and 9 as a whole; (b) Applicant’s new FIG. 2C; and (c) the BRI of the term “control element” recited in these claims under 35 U.S.C. 112(f) as required by MPEP §2111 et seq., the Examiner respectfully submits that Applicant’s instant amendment necessitates new rejections of this term as set forth above.  Please see also, e.g., Ex parte Webb, 30 USPQ2d 1064, 1067 (BPAI 1993) and In re Brown and Portillo, Inc., 5 USPQ2d 1381, 1382 (BPAI 1987) (Foot note 4: “we know of no authority for holding that an Examining Attorney is ever estopped from changing his or her stated position.  While we certainly agree that changing positions on an issue is often irritating to an applicant and is frowned upon as a general practice, such as a change in position will occasionally occur due to the Examining Attorney's reevaluation of his or her position.”). 
Amendment Objections
Applicant cancelled new FIG. 11 introduced by the amendment filed on August 3, 2021 by
this amendment.  Thus, the objection to the amendment filed on August 3, 2021 for introducing new matter shown in FIG. 11 is moot.
Applicant replaced FIG. 11 by new FIG. 2C in this amendment.  The Examiner agrees that the showing of the bicycle as a black box 301 in FIG. 2C is not new matter.  However, although the new showing of a specific mode of wiredless and/or indirect connection of the rear derailleur 15 with the first transmitter 20 by the black boxes 15 and 20 in new FIG. 2C within a full spectrum of possible connections such as direct connections, operative connections, wired connections, wiredless connections, and/or a combination thereof implied on the filing date may not introduce new matter, the mere schematic showing of the connection of the first transmitter and by the derailleur by black boxes in FIG. 2C does not satisfy the description and enablement requirements under 35 USC 112(a) as set forth in, e.g., In re Gunn and In re Donohue supra.
Specific and Claim Objections
Applicant believed that the instant amendments addressed and rendered the previous objections.  However, the current amendments necessitate new objections as seen above.
	Rejections under 35 USC 112
	Applicant acknowledged that the term “control element” in claims 1, 9 and 19 is interpreted under  35 USC 112(f).  The Examiner appreciates Applicant’s acknowledgement.
	Regarding the rejection under 35 USC 112(b) set forth in the prior final OA, the Applicant stated that all indefinite issues have been addressed (Am. 17). 
	The Examiner respectfully submits that Applicant did not address, e.g., the indefinite issue as being incomplete for omitting essential elements set forth on pp. 10-11 of the prior final OA.  Thus, this rejection is respectfully maintained.
	Nonstatutory Double Patenting

	The previous double patenting rejection is withdrawn in view of Applicant’s TD.
	Conclusion
	In view of the foregoing, this case is not in condition for allowance
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656